FOR PUBLICATION                 FILED
              UNITED STATES COURT OF APPEALS               FEB 6 2019
                                                       MOLLY C. DWYER, CLERK
                                                        U.S. COURT OF APPEALS
                     FOR THE NINTH CIRCUIT

LEAGUE OF UNITED LATIN               No.    17-71636
AMERICAN CITIZENS; PESTICIDE
ACTION NETWORK NORTH AMERICA;        ORDER
NATURAL RESOURCES DEFENSE
COUNCIL; CALIFORNIA RURAL
LEGAL ASSISTANCE FOUNDATION;
FARMWORKERS ASSOCIATION OF
FLORIDA; FARMWORKER JUSTICE
GREENLATINOS; LABOR COUNCIL
FOR LATIN AMERICAN
ADVANCEMENT; LEARNING
DISABILITIES ASSOCIATION OF
AMERICA; NATIONAL HISPANIC
MEDICAL ASSOCIATION; PINEROS Y
CAMPESINOS UNIDOS DEL
NOROESTE; UNITED FARM WORKERS,

           Petitioners,

STATE OF NEW YORK; STATE OF
MARYLAND; STATE OF VERMONT;
STATE OF WASHINGTON;
COMMONWEALTH OF
MASSACHUSETTS; DISTRICT OF
COLUMBIA; STATE OF CALIFORNIA;
STATE OF HAWAII,

           Intervenors,

 v.
ANDREW WHEELER, Acting
Administrator of United States
Environmental Protection Agency; U.S.
ENVIRONMENTAL PROTECTION
AGENCY,

                 Respondents.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

      Judges Berzon, Bybee and R. Nelson did not participate in the deliberations

or vote in this case.




                                          2